 



EXHIBIT 10.1
AMENDMENT NO. 1
TO
1997 STOCK PLAN OF SPARTA, INC.
AND
2007 STOCK PLAN OF SPARTA, INC.
Pursuant to Section 17 of the 1997 Stock Plan of SPARTA, Inc. and the 2007 Stock
Plan of SPARTA, Inc., (the “Plans”), the Plans are hereby amended as follows,
effective as of the Effective Time of the merger (as defined in the Agreement
and Plan of Merger dated January 15, 2008, by and among SPARTA, Inc. (the
“Corporation”), Cobham Holdings Inc. and Rocob Acquisition Inc.):

  •   Section 13 of each of the Plans is hereby deleted in its entirety and
replaced with the following:

13.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION AND CORPORATION CHANGES

     (a) If the outstanding shares of the Common Stock of the Corporation are
changed into, or exchanged for a different number or kind of shares or
securities of the Corporation through recapitalization or reclassification, or
if the number of outstanding shares is changed through a stock split, stock
dividend or reverse stock split, an appropriate adjustment shall be made in the
number and kind of shares as to which options, rights to purchase and stock
bonuses may thereafter be granted. A corresponding adjustment changing the
number or kind of shares allocated to unexercised options and rights to
purchase, or portions thereof, which shall have been granted prior to any such
change, shall likewise be made. Any such adjustment in an outstanding option or
right to purchase, however, shall be made without change in the total price
applicable to the unexercised portion of the option or right to purchase but
with a corresponding adjustment in the price for each share covered by the
option or right to purchase.
     (b) Upon the Effective Time of the merger (the “Merger”) described in the
Agreement and Plan of Merger dated January 15, 2008, by and among the
Corporation, Cobham Holdings Inc. and Rocob Acquisition Inc. (the “Merger
Agreement”), all outstanding unexercised options under the Plan shall be: (i) in
the case of such options awarded to non-employee directors, accelerated or
(ii) in the case of other such options, cancelled in exchange for a New Right
(as described below). For the purposes of this Plan, a “New Right” shall mean
the right of the holder thereof to a payment in cash of the Settlement Value (as
described below) on each vesting date of the New Right. Each New Right will
relate to the number of common shares of Cobham plc having an aggregate fair
market value (as determined in accordance with the Cobham Executive Share Option
Scheme 2004, as in effect on the date hereof) at the Effective Time equal to
$77.60 multiplied by the number of shares of Common Stock of the Corporation
subject to the portion of option for which the New Right is substituted and
shall vest in accordance with the existing vesting schedule of such option. The
Settlement Value of a New Right (or relevant portion thereof) as of a vesting
date under the New Right shall be the greater of (a) the excess of (i) the
aggregate fair market value (as determined in accordance with the Cobham
Executive Share Option Scheme 2004, as in effect on the date hereof) on the
vesting date of the number of Cobham plc common shares with respect to which the
holder’s rights vest on that date, over (ii) the aggregate exercise price of the
portion of the option for which the New Right is substituted that would have
vested on the applicable vesting date, or (b) the excess of (i) the number of
shares of Common Stock of the Corporation subject to the portion of the option
for which the New Right is substituted that would have vested on the applicable
vesting date multiplied by $77.60 (the Per Share Amount as defined under the
Merger Agreement), over (ii) the aggregate exercise price of the portion of the
option for which the New Right is substituted that would have vested on the
applicable vesting date. Payments made in connection with each New Right shall
be subject to applicable withholdings and shall be made not later than five
(5) business days following the applicable vesting date. For purposes of this
Plan,
     (c) Adjustments under this Section 13 shall be made by the Board of
Directors, whose determination as to what adjustments shall be made shall be
final and conclusive. No fractional shares of stock shall be issued under the
Plan on account of any such adjustment.

  •   Except as modified hereby, the Plans, shall remain in full force and
effect and unmodified.

 